Citation Nr: 0524555	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher initial rating for a service-
connected duodenal ulcer disorder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1959 to July 
1961.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.   

An issue regarding the veteran's service connection claims 
for hiatal hernia and esophagitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From the date of the veteran's service connection claim on 
January 31, 2002, the veteran's duodenal ulcer disorder has 
been productive of moderate impairment of health.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for a service-connected duodenal ulcer disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic Code 
7305 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in May 2002 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claim.  The general notification was reiterated in the 
Statement of the Case dated in January 2003, and in two 
Supplemental Statements of the Case dated in December 2003 
and April 2005.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in December 2004.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private, VA, and service medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran was afforded VA medical examination 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claim in January 
2002.  The RO adjudicated the claim in May 2002.  Only after 
that rating action was promulgated did the RO, in December 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the December 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Veteran's Claim for a Higher Initial Rating

The RO received the veteran's service connection claim for a 
duodenal ulcer on January 31, 2002.  The RO granted this 
claim at 0 percent disabling in a May 2002 rating decision.  
After reviewing private and VA medical evidence, the RO then 
increased this initial rating to 20 percent in the January 
2003 Statement of the Case.  The 20 percent rating was 
assigned effective the date of the veteran's service 
connection claim on January 31, 2002.  

The private medical evidence submitted by the veteran 
demonstrates that the veteran had experienced symptoms 
associated with his disorder through the 1970s, 1980s, and 
1990s.  These records show evidence of oral and rectal 
bleeding, darkened vomit, nausea, upset stomach, diarhea, 
colic, distention, gastroesophageal reflux, and sensitivity 
to certain foods.  VA medical records, dating from July 2001, 
evidence these difficulties as well.  VA medical records 
dated in August 2001 demonstrate chronic iron deficiency 
anemia, and chronic reflux signs.  

Beginning in January 2002, VA medical records indicate that 
the veteran's anemia had been resolved, and that symptoms 
associated with his duodenal ulcer disorder had been 
alleviated.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 20 percent requires medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  38 C.F.R. § 4.114, Code 7305.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

With Fenderson in mind, the Board has examined the medical 
evidence of record.  The Board has closely reviewed medical 
evidence reflecting status of the veteran's duodenal ulcer 
disorder from the date the RO received the veteran's claim on 
January 31, 2002.  The record demonstrates that an evaluation 
over 20 percent is not warranted for any period from the date 
of original claim onward.  Simply put, the record is devoid 
of evidence that, from January 2002, the veteran experienced 
weight loss, anemia, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Code 7305.  

Rather, beginning in January 2002, the evidence indicates 
that symptoms associated with the veteran's disorder had been 
alleviated.  The records show that the veteran has continued 
to be overweight.  Throughout the pendency of his appeal, he 
has maintained a body weight between 230 and 240 pounds at 70 
inches in height.  And a January 28, 2002 treatment note 
states "[i]ron deficiency anemia, now corrected."  Though 
the veteran has continued to experience some of the symptoms 
related to the disorder, the level of difficulty has not 
risen to the severity contemplated by the Ratings Schedule 
for a 40 percent evaluation.  

  
ORDER

Entitlement to an initial rating in excess of 20 percent for 
a service-connected duodenal ulcer disorder is denied.  



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


